Title: From Abigail Smith Adams to Mary Smith Cranch, January 1811
From: Adams, Abigail Smith
To: Cranch, Mary Smith



my dear sister
January 1811

Mr Lincoln our Carpenter came this morning from Weymouth he saw mrs Humphries who watchd last night with Mrs Norten. She Said that mrs Norten was a little revived this morning I hope with trembling—may we be enabled to say Gods will be done for herself we need feel no anxiety. She will be relieved from her Earthly duties which Seem too great for her feeble Frame  frame but for her Friends and relatives we have reason to mourn—
Yours everA A

Nancy Howard will watch to night. I will Send her to you She has been much with the Sick with mrs Field and mrs Adams
